In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-15-00111-CV


                             LUIS S. LAGAITE, APPELLANT

                                             V.

                       GREGORY C. BOLAND, ET AL., APPELLEE

                          On Appeal from the 251st District Court
                                    Potter County, Texas
             Trial Court No. 97,061-C, Honorable Douglas Woodburn, Presiding

                                      April 23, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Luis S. Lagaite filed an appeal in the above-referenced cause without

paying the requisite filing fee. By letter dated April 1, 2015, this court directed Lagaite to

pay the filing fee or file an affidavit of indigence, and if indigent, he must comply with

Chapter 14 by filing 1) an affidavit describing his previous filings and 2) a certified copy

of his inmate trust account. He was also told that the appeal would be dismissed if he

did not comply. TEX. R. APP. P. 42.3(c); see TEX. CIV. PRAC. & REM. CODE ANN. § 14.002

(West Supp. 2014) (stating that Chapter 14 applies to appeals brought by an inmate in

an appellate court); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—Houston [14th

Dist.] 2013, no pet.). In his response, Lagaite filed an affidavit of indigence and a
certified copy of his inmate account. However, in his affidavit of previous filings, he

failed to state the operative facts pertinent to the ten suits he did list. Inclusion of those

operative facts is required by § 14.004 (a) (2) (A) of the Civil Practice and Remedies

Code.

        He also stated in the affidavit that: “Due to the fact that appellees have continued

to withheld [sic] all my legal documents, pleadings drafts [sic], and personal property

appellant cannot acertain [sic] or remember the actual correct dates, names and filing of

previous lawsuits of the other 12 or more that he has filed that are within his legal

documents.” Whether he requested the return of those documents to comply with our

previous directive went unmentioned. Similarly unmentioned is why he did not supply

us with the information about the twelve other lawsuits that he could remember and their

disposition.

        Given the foregoing admissions, his affidavit fails to comply with the

requirements of § 14.004.          See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004 (West

Supp. 2014). And, the requirement to tender an affidavit complying with Chapter 14 of

the Civil Practice and Remedies Code is mandatory; the failure to do so is grounds for

dismissal of the lawsuit. Douglas v. Moffett, 418 S.W.3d at 340; see also In re Anthony

G. Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App. LEXIS 11521, at *1-2 (Tex.

App.—Amarillo October 17, 2014, orig. proceeding) (holding that the failure to comply

with Chapter 14 subjected the mandamus proceeding to dismissal).

        Accordingly, we dismiss the appeal.1


                                                                Brian Quinn
                                                                Chief Justice


        1
          Pending before the court is Lagaite’s “Motion to Make the January 15, 2015 Hearing Part of the
Appeal,” we deny the motion as moot.
                                                    2